Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This is in response to the arguments filed on 09/09/2021.
2. Claims 1-20 are pending in the application.
3. Claims 1-20 have been rejected.
Response to Arguments
4.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10594721. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In these claims applicants mention “a remainder portion that is not encrypted” and “the remainder portion that is not decrypted”, which is generally narrative and indefinite with the invention.  Applicants do not point out clearly which options include in the present invention by these conflicting limitation. Any ordinary skill in the art could not understand what the intent meaning of the claim invention is by using these ambiguous terms of “a remainder portion that is not encrypted” and “the remainder portion that is not decrypted”. “a remainder portion that is not encrypted” and “the remainder portion that is not decrypted” could be conflicting and controversial choices of elements which is impossible for any ordinary skill in the art would able to interpret. Similarly, examiner fail to understand what is the meets and bounds of the claim limitations by using the indefinite elements like “a remainder portion that is not encrypted” and “the remainder portion that is not decrypted”. It is not clear regarding the remainder portion should be considered as not encrypted or not decrypted? Therefore, these limitations with these ambiguous terms are indefinite with the present application. The examiner will interpret these terms and limitations with the regarding claims as best understood for applying the appropriate art for rejection purposes. Appropriate correction needs to overcome the rejection.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Margolin (US pat. App. Pub. 20160171227) and in view of Rohrabaugh et al hereafter Rohrabaugh (US pat. App. Pub. 20050132286).  
7.	As per claims 1, 13, and 20 Margolin discloses a server system, a method, and a non-transitory medium comprising: a memory resource to store a set of instructions; and one or more processors to access the set of instructions from the memory resource to perform operations including: receiving, from a client device, a request including a proxy that corresponds to a link to content hosted by a third-party network service; retrieving the content from
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Rohrabaugh’s teachings of a request including a proxy link with the teachings of Margolin, for the purpose of effectively protecting the content from unauthorized intruders.   
8.	As per claim 2, Margolin discloses the server system, wherein the one or more processors modify the content to decrypt the one or more sensitive portions of data upon determining that the risk metric is below a first threshold value (paragraphs: 26, 42, 61).  
9.	As per claim 3, Margolin discloses the server system, wherein the one or more processors leave the one or more sensitive portions of data in the encrypted format upon determining that the risk metric is above a first threshold value (paragraphs: 5, 33).  
10.	As per claim 4, Margolin discloses the server system, wherein the one or more processors remove the one or more sensitive portions of data from the content upon determining that the risk metric is above a second threshold value (paragraphs: 31, 56).  

12.	As per claim 6, Margolin discloses the server system, wherein the activity from the client device analyzed to determine the risk metric for the client device includes one or more past interactions with the server system or the third- party network service (paragraphs: 38, 44, 75).  
13.	As per claim 7, Margolin discloses the server system, wherein the one or more processors determine a security integrity of the client device and determine the risk metric based at least in part on the determined security integrity of the client device (paragraphs: 36, 43).  
14.	As per claim 8, Margolin discloses the server system, wherein the one or more processors determine the risk metric based at least on one or more current activities of a user of the client device, as detected on the client device (paragraphs: 40, 58).  
15.	As per claim 9, Margolin discloses the server system, wherein the one or more processors analyze the activity from the client device by building a usage profile of a user of the client device, the usage profile identifying one or more usage parameters corresponding to at least one of (i) prior time intervals when the user accesses the third-party network service or the server system, or (ii) information that is indicative of a device, network address, or physical location when the user previously accessed the third- party network service or the server system (paragraphs: 41, 53, 66).  
16.	As per claim 10, Margolin discloses the server system, wherein the one or more processors determine the risk metric by comparing one or more usage parameters of a current user session with the usage profile (paragraphs: 23, 34, 73).  
17.	As per claim 11, Margolin discloses the server system, wherein the one or more processors receive and scan a content submission of a user of the client device to identify the one or more sensitive portions of data (paragraphs: 6, 27, 74).  

19.	 Claims 14-19 are listed all the same elements of claims 2-12. Therefore, the supporting rationales of the rejection to claims 2-12 apply equally as well to claim 14-19.
Citation of References
20. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Tseng et al (US pat. app. Pub. 20180063117): discusses receiving, by a streaming server, a first request to view a media item from a client device via a connection between the client device and the streaming server, and sending a second request to an authorization server to verify that the client device is authorized to play the media item. The method further includes: prior to receiving a response from the authorization server, providing an encrypted portion of the media item to the client device via the connection, receiving, from the authorization server, a verification that the client device is authorized to play the media item, and sending, via the connection between the client device and the streaming server, a cryptography key for decrypting the encrypted portion of the media item to the client device.  
Popowitz et al (US pat. App. Pub. 20160234330): elaborates that request is received, via a communications network, from a computing device of a user for a first web page of a website and a content of the first web page is retrieved from a first computer server via a communications network. A deep link setting is retrieved for the first web page of the website from a data storage server and a uniform resource indicator is inserted into the first web page to create a modified content of the first web page. The uniform resource indicator includes the deep link setting and, when executed by the computing device of the user, the uniform resource indicator causes the computing device to load an application identified by the uniform resource indicator. The modified content of the first web page is transmitted to the computing device of the user.  
Conclusion

21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad W. Reza whose telephone number is 571-272-6590.  The examiner can normally be reached on M-F (9:00-5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436